Citation Nr: 0940097	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable rating for a corneal ulcer of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from August 1942 to August 1946, during the World War II 
Era.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.

The file was subsequently transferred to the RO in Manchester, 
New Hampshire.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's corneal ulcer of the left eye was evaluated as 0 
percent disabling, effective August 21, 1946.  The Veteran 
contends that his service-connected left eye disability has 
worsened in that his eyesight is poor.  The Veteran underwent a 
VA examination in June 2006.  The VA examiner noted that the 
Veteran had history of cataracts and pseudoexfoliation in the 
left eye and "COAG suspect."  VA treatment records also 
reflect that the Veteran was diagnosed with pseudoexfoliative 
glaucoma, cataracts, and blepharitis.  (See VA treatment record 
dated in December 2005).  The VA examiner stated that he was 
unable to determine if the scars were from the foreign body 
that caused the cornea ulcer versus the condition of Terrien's 
peripheral marginal degeneration OU causing corneal distortion 
consistent with visual acuity OU.  He diagnosed the Veteran 
with "COAG OD [and] pseudoexfoliative glaucoma OS." 

 The VA examiner made no attempt to assess the separate effects 
of the Veteran's service-connected and nonservice-connected eye 
disabilities.  See Mittleider v. West, 11 Vet.App. 181, 182 
(1998) (holding that, when a claimant has both service-
connected and nonservice-connected disabilities, the Board must 
attempt to discern  the effects of each disability and, where 
such distinction is not possible, attribute such effects to the 
service-connected disability).  In light of the foregoing, the 
Board believes that a medical opinion is needed to distinguish 
which symptomatology results from the Veteran's service-
connected ulcer of the left eye rather than from his 
pseudoexfoliative glaucoma, cataracts, Terrien's peripheral 
marginal degeneration, and blepharitis in order to determine 
whether, standing alone, his service-connected cornea ulcer 
would warrant a compensable rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination with an appropriate 
examiner for the purpose of ascertaining 
the severity of his service-connected 
corneal ulcer of the left eye.  All 
indicated evaluations, studies and tests 
deemed necessary should be accomplished.  
Following a comprehensive examination, the 
examiners should endeavor to distinguish, 
to the extent possible, the symptomatology 
related to the Veteran's corneal ulcer of 
the left eye from that related to his 
pseudoexfoliative glaucoma, cataracts, 
Terrien's peripheral marginal degeneration, 
blepharitis, and any other nonservice-
connected left eye condition.  Once the 
symptomatology of each injury has been 
disassociated, the examiner should offer an 
opinion regarding the level of impairment 
caused solely by symptomatology of the 
Veteran's service-connected corneal ulcer 
of the left eye in terms of the 
nomenclature set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 6079.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate as such.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, to include the 
evidence of record upon which the 
examiner bases any opinion, in a legible 
report.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, VA should 
readjudicate the Veteran's claim, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response before the 
claims folder is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



